UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. WIKILOAN INC. (Exact name of registrant as specified in Charter DELAWARE 000-51879 58-1921737 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Address of Principal Executive Offices) (310) 443-9246 (Issuer Telephone number) 1177 George Bush Blvd. Suite 201 Delray Beach, FL 33483 (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of September 10, 2010:54,804,758 shares of Common Stock. WIKILOAN INC. FORM 10-Q July 31, 2010 INDEX PART I—FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Control and Procedures 13 PART II—OTHER INFORMATION Item 1 Legal Proceedings 13 Item 1A Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURE Item 1. Financial Information WikiLoan, Inc. (fka Swap-A-Debt, Inc.) Condensed Balance Sheets July 31, 2010 (Unaudited) and January 31, 2010 July 31, January 31, Assets Current assets Cash and cash equivalents $ $ Total current assets Property and equipment Office equipment Computer equipment Total property and equipment Accumulated depreciation ) ) Property and equipment, net - - Other assets Domain names Software development costs Deferred payment processing costs - SDI distribution agreement - Total other assets Total assets $ $ Liabilities and Shareholders' Deficit Liabilities Line of credit $ $ Accrued interest Convertible notes payable Total liabilities Stockholders' equity (deficit) Preferred stock - par value $0.01; 10,000,000 shares authorized; none issued and outstanding - - Common stock; par value $0.001; 70,000,000 shares authorized; 54,804,758 and 51,575,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' equity $ $ See accompanying notes to condensed financial statements 1 WikiLoan, Inc. (fka Swap-A-Debt, Inc.) Condensed Statements of Operations For the Three Months Ended July 31, 2010 and 2009 (Unaudited) Three Months Ended July 31, Revenues $
